UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2456



BRENDA A. BREWER,

                                               Plaintiff - Appellant,


           versus

GORDON R. ENGLAND, Secretary, Department of
the Navy,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-229)


Argued:   October 26, 2005                 Decided:   December 5, 2005


Before WIDENER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Charles Elliot Wagner, Washington, D.C., for Appellant.
Dennis Carl Barghaan, Jr., Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
ON BRIEF: Paul J. McNulty, United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brenda Brewer appeals an order entering summary judgment in

favor of Gordon England, Secretary of the Navy, on various claims

alleging discrimination under Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e, arising out of her former employment with

Naval Sea Systems Command.      Ms. Brewer also appeals an order

denying her request for a re-transfer of venue from the Eastern

District of Virginia to the District of the District of Columbia.

After reviewing the record and hearing argument from counsel, we

find no reversible error in any of the decisions of the district

court below.   Accordingly, we affirm for the reasons stated by the

district court.   See Brewer v. England, No. 1:04-CV-229-GBL (E.D.

Va. June 4, 2004); Brewer v. England, No. 1:04-CV-229-GBL (E.D. Va.

Oct. 25, 2004).

                                                          AFFIRMED




                                 2